Department of Health and Human Services
DEPARTMENTAL APPEALS BOARD
Civil Remedies Division

Shona Alexander, NP,
(NPI: 1750416061 / PTAN: 2021506554),
Petitioner,

v.
Centers for Medicare & Medicaid Services.
Docket No. C-16-406
Decision No. CR4675
Date: August 8, 2016
DECISION

The effective date of Medicare enrollment and billing privileges of Petitioner Shona
Alexander, NP, is February 27, 2015, with retrospective billing privileges beginning
January 28, 2015.

I. Background and Procedural History

Cahaba Government Benefits Administrators, LLC (Cahaba), a Medicare administrative
contractor (MAC), notified Petitioner’s employer, Life Line Community Healthcare (Life
Line), by letter dated May 5, 2015, that her Medicare enrollment application had been
approved with a period for retrospective billing beginning January 28, 2015. Centers for
Medicare & Medicaid Services (CMS) Exhibit (Ex.) | at 15-17. On May 5, 2015,
Petitioner requested reconsideration of the initial determination and requested that the
“effective date” be changed to January 22, 2015, the date Petitioner first began providing
services to Medicare beneficiaries at Life Line. CMS Ex. | at 4. Cahaba notified Life
Line by letter dated March 2, 2016, that Petitioner’s request for reconsideration was
denied. CMS Ex. | at 1-3. The reconsidered determination states that Petitioner’s
enrollment applications were received on February 27, 2015. CMS Ex. | at 2. The
reconsidered determination further explains that pursuant to 42 C.F.R. §§ 424.520(d), and
424.521(a)(1), the effective date of enrollment and billing privileges would be February

27,2015, the date the applications were received by Cahaba, and the first day authorized
for retrospective billing would be January 28, 2015. CMS Ex. | at 1-2.

Petitioner requested a hearing before an administrative law judge (ALJ) on March 7,
2016. The case was assigned to me on March 24, 2016, for hearing and decision, and an
Acknowledgment and Prehearing Order (Prehearing Order) was issued at my direction.

CMS filed a motion for summary judgment and CMS Ex. | on April 25,2016. Also on
April 25, 2016, Petitioner filed two documents, which appear in the Departmental
Appeals Board Electronic Filing System (DAB E-File) as Item #8 and Item #9. The
documents are not marked as required by the Civil Remedies Division Procedures
(CRDP) § 14. However, there is little risk for confusion in referring to the documents so
they were not rejected or returned for correction. I treat the document appearing as Item
#7 as if marked Petitioner’s exhibit (P. Ex.) 1 and the document appearing as Item #8 as
if marked P. Ex. 2. On June 10, 2016, CMS waived filing a reply brief.

Petitioner has not objected to my consideration of CMS Ex. | and it is admitted as
evidence. CMS did not object to my consideration of P. Exs. 1 and 2 and they are
admitted as evidence.

II. Discussion
A. Applicable Law

Section 1831 of the Social Security Act (the Act) (42 U.S.C. § 1395j) establishes the
supplementary medical insurance benefits program for the aged and disabled known as
Medicare Part B. Payment under the program for services rendered to Medicare-eligible
beneficiaries may only be made to eligible providers of services and suppliers.’ Act

§§ 1835(a) (42 U.S.C. § 1395n(a)); 1842(h)(1) (42 U.S.C. § 1395(u)(h)(1)).

' Petitioner is a “supplier” under the Act and the regulations. A “supplier” furnishes
services under Medicare and the term supplier applies to physicians or other practitioners
and facilities that are not included within the definition of the phrase “provider of
services.” Act § 1861(d) (42 U.S.C. § 1395x(d)). A “provider of services,” commonly
shortened to “provider,” includes hospitals, critical access hospitals, skilled nursing
facilities, comprehensive outpatient rehabilitation facilities, home health agencies,
hospice programs, and a fund as described in sections 1814(g) and 1835(e) of the Act.
Act § 1861(u) (42 U.S.C. § 1395x(u)). The distinction between providers and suppliers is
important because they are treated differently under the Act for some purposes.

Administration of the Part B program is through contractors such as Cahaba. Act
§ 1842(a) (42 U.S.C. § 1395u(a)).

The Act requires the Secretary of Health and Human Services (the Secretary) to issue
regulations that establish a process for the enrollment of providers and suppliers,
including the right to a hearing and judicial review of certain enrollment determinations.
Act § 1866(j) (42 U.S.C. § 1395cc(j)). Pursuant to 42 C.F.R. § 424.505, a provider or
supplier must be enrolled in the Medicare program and be issued a billing number to have
billing privileges and to be eligible to receive payment for services rendered to a
Medicare eligible beneficiary.

Petitioner, a nurse practitioner, is a nonphysician practitioner. The effective date of
enrollment in Medicare of a physician, nonphysician practitioner, and physician and
nonphysician practitioner organizations is governed by 42 C.F.R. § 424.520(d). The
effective date of enrollment for a physician or nonphysician practitioner may only be the
later of two dates: the date when the physician filed an application for enrollment that
was subsequently approved by a Medicare contractor charged with reviewing the
application on behalf of CMS; or the date when the physician first began providing
services at a new practice location. Id. An enrolled physician or nonphysician
practitioner may retrospectively bill Medicare for services provided to Medicare eligible
beneficiaries up to 30 days prior to the effective date of enrollment, if circumstances
precluded enrollment before the services were provided. Retrospective billing for up to
90 days prior to the effective date of enrollment is permitted only in case of a
Presidentially-declared disaster pursuant to 42 U.S.C. §§ 5121-5206. 42 CFR.

§ 424.521.

The Secretary has issued regulations that establish the right to a hearing and judicial
review of certain enrollment determinations. Act § 1866(j) (42 U.S.C. § 1395cc(j)).
Pursuant to section 1866(h)(1) and (j)(8), a provider or supplier whose enrollment
application or renewal application is denied is entitled to an administrative hearing and
judicial review. Pursuant to 42 C.F.R. § 424.545(a), a provider or supplier denied
enrollment in Medicare or whose Medicare enrollment and billing privileges are revoked
has the right to administrative and judicial review in accordance with 42 C.F.R. pt. 498.
Appeal and review rights are specified by 42 C.F.R. § 498.5.

B. Issues
The issues in this case are:
Whether or not summary judgment is appropriate; and

Whether the effective date of Petitioner’s Medicare enrollment and billing
privileges is February 27, 2015.
C. Findings of Fact, Conclusions of Law, and Analysis
My conclusions of law are set forth in bold followed by my findings of fact and analysis.
1. Summary judgment is appropriate.

Summary judgment is not automatic upon request but is limited to certain specific
conditions. The Secretary’s regulations that establish the procedure to be followed in
adjudicating Petitioner’s case are at 42 C.F.R. pt. 498. The regulations do not establish a
summary judgment procedure or recognize such a procedure. However, the
Departmental Appeals Board (the Board) has long accepted that summary judgment is an
acceptable procedural device in cases adjudicated pursuant to 42 C.F.R. pt. 498. See,
e.g., Illinois Knights Templar Home, DAB No. 2274 at 3-4 (2009); Garden City Med.
Clinic, DAB No. 1763 (2001); Everett Rehab. & Med. Ctr., DAB No. 1628 at 3 (1997).
The Board also has recognized that the Federal Rules of Civil Procedure do not apply in
administrative adjudications such as this, but the Board has accepted that Federal Rule of
Civil Procedure 56 and related cases provide useful guidance for determining whether
summary judgment is appropriate. Furthermore, a summary judgment procedure was
adopted as a matter of judicial economy within my authority to regulate the course of
proceedings and made available to the parties in the litigation of this case by my
Prehearing Order dated March 24, 2016, paragraph II.G. The parties were given notice
by the Prehearing Order that summary judgment is an available procedural device and
that the law as it has developed related to Federal Rule of Civil Procedure 56 will be
applied. The parties were advised that a fact alleged and not specifically denied, may be
accepted as true for purposes of ruling upon a motion for summary judgment. The parties
were also advised that on summary judgment evidence is considered admissible and true
unless a specific objection is made. Prehearing Order § II.G.

Summary judgment is appropriate when there is no genuine dispute as to any issue of
material fact for adjudication and/or the moving party is entitled to judgment as a matter
of law. In determining whether there are genuine issues of material fact for trial, the
reviewer must view the evidence in the light most favorable to the non-moving party,
drawing all reasonable inferences in that party’s favor. The party requesting summary
judgment bears the burden of showing that there are no genuine issues of material fact for
trial and/or that it is entitled to judgment as a matter of law. Generally, the non-movant
may not defeat an adequately supported summary judgment motion by relying upon the
denials in its pleadings or briefs but must furnish evidence of a dispute concerning a
material fact, i.e., a fact that would affect the outcome of the case if proven. Senior
Rehab. & Skilled Nursing Ctr., DAB No. 2300 at 3 (2010) (and cases cited therein);
Anderson v. Liberty Lobby, Inc., 477 U.S. 242, 248 (1986).

The standard for deciding a case on summary judgment and an ALJ’s decision-making in
deciding a summary judgment motion differs from resolving a case after a hearing. On
summary judgment, the ALJ does not make credibility determinations, weigh the
evidence, or decide which inferences to draw from the evidence, as would be done when
finding facts after a hearing on the record. Rather, on summary judgment the ALJ
construes the evidence in a light most favorable to the non-movant and avoids deciding
which version of the facts is more likely true. Holy Cross Vill. at Notre Dame, Inc., DAB
No. 2291 at 5 (2009). The Board also has recognized that on summary judgment it is
appropriate for the ALJ to consider whether a rational trier of fact could find that the
party’s evidence would be sufficient to meet that party’s evidentiary burden. Dumas
Nursing & Rehab., L.P., DAB No. 2347 at 5 (2010). The Secretary has not provided for
the allocation of the burden of persuasion or the quantum of evidence in 42 C.F R. pt.
498. However, the Board has provided some persuasive analysis regarding the allocation
of the burden of persuasion in cases subject to 42 C.F.R. pt. 498. Batavia Nursing &
Convalescent Ctr., DAB No. 1904 (2004), aff’d, Batavia Nursing & Convalescent Ctr. v.
Thompson, 129 Fed. App’x 181 (6th Cir. 2005).

The material facts in this case are not disputed and there is no genuine dispute as to any
material fact that requires a trial. The issues in this case that require resolution are issues
of law related to the interpretation and application of the regulations that govern
enrollment and billing privileges in the Medicare program to the undisputed facts of this
case. Accordingly, summary judgment is appropriate.

2. Pursuant to 42 C.F.R. § 424.520(d), Petitioner’s effective date of
Medicare enrollment was February 27, 2015, the date of filing of a
Medicare enrollment application that Cahaba was able to process to
approval.

3. Pursuant to 42 C.F R. § 424.521(a)(1), Petitioner was authorized to
bill Medicare for services provided to Medicare-eligible beneficiaries
up to 30 days prior to her effective date of enrollment, i.e., beginning
on January 28, 2015.

a. Facts

The material facts are not disputed and any inferences are drawn in Petitioner’s favor on
summary judgment.

Petitioner, a nurse practitioner, asserts that she began providing services for Life Line on
January 22, 2015. RFH at 1-2; P. Exs. 1-2. The documents Petitioner submitted show
that she provided services at Life Line as early as January 22,2015. P. Ex. 1-2.
Petitioner does not dispute that her Forms CMS- 855] (Medicare enrollment application)
and CMS-855R (reassignment of Medicare claims) were received by Cahaba on February
27,2015. In fact, Petitioner concedes in her request for hearing that Cahaba did not
receive her enrollment application until February 27, 2015. RFH at 1.
b. Analysis

Petitioner requests that her effective date of enrollment be changed so that she can
retrospectively bill beginning on January 22, 2015, the date she first provided service at
Life Line. RFH at 2. Petitioner argues that Life Line “was in the beginning stages of
working with the MACS”, and that affected the timely submission of all of the necessary
paperwork. RFH at 1. Petitioner’s exhibits show that she provided services on January
22,2015. P. Exs. 1-2. Petitioner argues that the facts that she began providing services
on January 22, 2015, and that there was only a slight delay in filing her enrollment
application, warrants a change in her effective date of enrollment and her retrospective
billing date from January 28, 2015 to January 22,2015. RFH at 1-2.

There is no dispute that Petitioner filed her Medicare enrollment and reassignment
applications and that they were received by Cahaba on February 27, 2015, and
subsequently approved. The effective date of enrollment in Medicare of a physician,
nonphysician practitioner, and physician and nonphysician practitioner organizations is
governed by 42 C.F.R. § 424.520(d). The effective date of enrollment for a physician or
nonphysician practitioner may only be the later of two dates: the date when the physician
filed an application for enrollment that was subsequently approved by a Medicare
contractor charged with reviewing the application on behalf of CMS; or the date when the
physician first began providing services at a new practice location. 42 C.F.R.

§ 424.520(d). An enrolled physician or nonphysician practitioner may retrospectively
bill Medicare for services provided to Medicare eligible beneficiaries up to 30 days prior
to the effective date of enrollment, if circumstances precluded enrollment before the
services were provided. 42 C.F.R. § 424.521.

Although Petitioner began providing services on January 22, 2015, the regulation
provides that it is the later of the date of filing a Medicare enrollment application or the
date services were first provided that controls. 42 C.F.R. § 424.520(d). Retrospective
billing is permitted for 30 days prior to the effective date of enrollment and billing
privileges, except in a situation not presented in this case. 42 C.F.R. § 424.521(a)(1).
There is no dispute that Petitioner’s Forms CMS-855I and CMS-855R were not received
by Cahaba until February 27, 2015. Petitioner provides no evidence showing that she
was actively enrolled in Medicare prior to February 27, 2015. Petitioner also offers no
evidence, such as a certified mail receipt or record of electronic filing that shows a date
of filing earlier than the date of receipt by Cahaba. The regulation is clear that the
effective date of enrollment is the date of the filing of the application which was
subsequently approved. 42 C.F.R. § 424.520(d). Petitioner’s enrollment application that
was processed to approval was received by Cahaba on February 27, 2016 and the date of
receipt is treated as the date of filing. Absent evidence of an earlier filing date, February
27, 2016, is the earliest effective date of Petitioner’s enrollment. Retrospective billing
privileges extend 30 days prior to the effective date of enrollment, that is, January 28,
2015, in this case. 42 C.F.R. § 424.521 (a)(1).
Petitioner’s arguments may be construed as request for equitable relief. However, I do
not have the authority to grant equitable relief in the form of an earlier effective date of
enrollment. US Ultrasound, DAB No. 2302 at 8 (2010), (“[nJeither the ALJ nor the
Board is authorized to provide equitable relief by reimbursing or enrolling a supplier who
does not meet statutory or regulatory requirements.”’). Petitioner points to no authority by
which I may grant her relief from the applicable regulatory requirements. I also have no
authority to declare statutes or regulations invalid or ultra vires. 18661CPayday.com,
L.L.C., DAB No. 2289 at 14 (2009) (“[a]n ALJ is bound by applicable laws and
regulations and may not invalidate either a law or regulation on any ground.”).

Accordingly, I conclude that, pursuant to 42 C.F.R. § 424.520(d), Petitioner’s effective
date of Medicare enrollment and billing privileges is February 27, 2015. Pursuant to
42 CFR. § 424.521(a)(1), Petitioner may retrospectively bill beginning January 28,
2015.
III. Conclusion

For the foregoing reasons, I conclude that the effective date of Petitioner’s Medicare
enrollment and billing privileges was February 27, 2015, with a 30-day period for
retrospective billing beginning on January 28, 2015.

/s/
Keith W. Sickendick
Administrative Law Judge

